Citation Nr: 1416520	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-08 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder of the bilateral hands, to include as the result of an undiagnosed illness.

2.  Entitlement to service connection for a disorder of the right elbow, to include as the result of an undiagnosed illness.

3.  Entitlement to service connection for a disorder of the left elbow, to include as the result of an undiagnosed illness.

4.  Entitlement to service connection for a disorder of the right hip, to include as the result of an undiagnosed illness.

5.  Entitlement to service connection for a disorder of the left hip, to include as the result of an undiagnosed illness.

6.  Entitlement to service connection for a disorder of the right knee, to include degenerative joint disease, claimed as the result of an undiagnosed illness.

7.  Entitlement to service connection for a disorder of the left knee, to include degenerative joint disease, claimed as the result of an undiagnosed illness.

8.  Entitlement to service connection for a disorder of the bilateral feet, to include pes planus and plantar fasciitis.

9.  Entitlement to service connection for a dermatological disorder, to include folliculitis.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in October 2012 when a service connection claim for a bilateral ankle disorder was denied.  The Board additionally denied increased rating claims for the Veteran's service-connected irritable bowel syndrome at that time.  The claims listed on the title page above were remanded for further development.  


FINDINGS OF FACT

1.  The Veteran's complaints of pain in the bilateral hands, elbows, hips, and knees have not been associated with any underlying diagnoses and are not otherwise accompanied by objective indications of qualifying chronic disabilities. 

2.  Pes planus was recorded at the Veteran's service enlistment examination.

3.  There is clear and unmistakable evidence that the Veteran's preexisting pes planus did not chronically worsen or increase in severity as a result of his active military service.

4.  Plantar fasciitis has not been demonstrated at any time during the pendency of the Veteran's appeal. 

5.  Folliculitis was incurred while on active duty service. 

6.  The Veteran's depressive disorder had its onset in service or is otherwise etiologically related to his active service.


CONCLUSIONS OF LAW

1.  A disorder manifested by pain of the bilateral hands was not incurred in or aggravated by service (to include as a result of an undiagnosed illness).  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

2.  A disorder manifested by pain of the right elbow was not incurred in or aggravated by service (to include as a result of an undiagnosed illness).  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

3.  A disorder manifested by pain of the left elbow was not incurred in or aggravated by service (to include as a result of an undiagnosed illness).  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

4.  A disorder manifested by pain of the right hip was not incurred in or aggravated by service (to include as a result of an undiagnosed illness).  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

5.  A disorder manifested by pain of the left hip was not incurred in or aggravated by service (to include as a result of an undiagnosed illness).  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

6.  A disorder manifested by pain of the right knee was not incurred in or aggravated by service (to include as a result of an undiagnosed illness).  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

7.  A disorder manifested by pain of the left knee was not incurred in or aggravated by service (to include as a result of an undiagnosed illness).  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

8.  A disorder of the bilateral feet, to include pes planus and plantar fasciitis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).

9.  Folliculitis was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

10.  A depressive disorder was incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to his claims (bilateral hands, elbows, hips, knees, and feet), neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, in October 2008 the Veteran was notified via letter of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was additionally notified of how VA determines disability ratings and effective dates if service connection is awarded.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and recertification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claims.  This duty includes assisting a veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board finds that the duty to assist requirement has also been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran's service treatment records and Virtual VA and Veterans Benefits Management System (VBMS) files have been reviewed.  No outstanding evidence has been identified by the Veteran or his representative that has not otherwise been obtained.

Next, the Veteran was afforded examinations in March 2009 and November 2012 for his claims.  An additional addendum opinion was obtained in March 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions together adequately address all of the Veteran's contentions and are adequate, as they are predicated on a full reading of the Veteran's claims file.  They consider all of the pertinent evidence of record, the statements of the appellant, and provide a sufficient rationale for the opinions stated, relying on and citing to the records reviewed. 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As noted above, the matter was Remanded, in pertinent part, to afford the Veteran VA examinations.  All those actions were accomplished, and that there has been substantial compliance with the October 2012 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

With respect to his dermatological and acquired psychiatric disorder claims, the Board has decided to grant in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Furthermore, because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.

For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), and any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.

A 'medically unexplained chronic multisymptom illness' contemplates a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.'  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Bilateral Hands, Elbows, Hips, and Knees

In the current appeal, service treatment records reflect that the Veteran complained of hip pain in a March 2008 examination.  Post service, the Veteran has complained of bilateral hand, elbow, hip, and knee pain.  

A March 2009 VA examination reflected normal X-rays of the hands, elbows, and knees.  The VA examiner indicated that there was no pathology found of the elbows, knees, hips or hands.  Various VA treatment records note a diagnosis of degenerative joint disease of the knee.  However, it should be noted that X-ray evidence supporting this diagnosis is not of record.  The Veteran underwent a VA examination in November 2012.  The VA examiner noted that an examination and X-rays of his hands, elbows, hips, and knees were normal and there was no pathology to render a diagnosis of his hands, elbows, hips, or knees.  In a March 2013 VA addendum opinion the VA examiner noted that the claimed conditions were less likely than not incurred in or caused by service.  He indicated that the November 2012 VA examination of the Veteran's hands, elbows, hips and knees was normal and the Veteran had not been found to have any pathology to render a diagnosis of a disability of his hands, elbows, hips, or knees. 

Review of the evidence of record reflects that the Veteran has no diagnosed disorder of the hands, elbows, hips or knees that manifests as pain.  As noted above, although a diagnosis of degenerative joint disease of the knees is noted in various records, X-ray findings do not support this diagnosis.

Significantly, pain is not a disease or injury that may be considered a disability for VA compensation purposes; rather, it is merely a symptom.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of competent evidence of a current disability manifested by pain of the hands, elbows, hips, or knees during the course of the appeal, service connection cannot be granted for those disorders, and any further consideration of the Veteran's service connection claims on a direct basis is not necessary.  

An exception applies if his symptoms are due to a qualifying chronic disability, to include an undiagnosed illness or a medically unexplained multi- symptom illness after Persian Gulf service.  38 U.S.C.A. § 1117(g)(1); 38 C.F.R. § 3.317(b).  The regulations clarify that there must be objective indications of a qualifying chronic disability, which include signs or symptoms in the medical sense, of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).

Here, while the Veteran's reports of pain are credible, all clinical evaluations have shown no actual pathology of the hands, elbows, hips, or knees. The Veteran has not been diagnosed with fibromyalgia.  In other words, there are no objective indications of a qualifying chronic disability.  Thus, the Board has no basis on which to conclude that service connection under 38 C.F.R. § 3.317 is warranted. 

While the Veteran believes that he has current disorders of his hands, elbows, hips, and knees and that they are related to service, his lay opinion as to diagnosis or etiology is not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Rendering a diagnosis of a chronic hand, elbow, hip or knee disorder, and determining the etiology of such a disorder, is a complex medical question.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

No factual foundation has been established to show that the Veteran is qualified through specialized education, training, or experience to diagnose such conditions, or to offer an opinion on the causal relationship or nexus between such disorders and his period of active service.  For these reasons, his lay opinions are not competent evidence as to diagnosis or etiology.  Furthermore, he has not otherwise provided medical evidence to establish that he currently has chronic disorders of his bilateral hands, elbows, hips, and knees. 

Accordingly, and for the reasons set forth herein, the Board finds that the preponderance of the evidence is against the service connection claims on appeal.  Thus, these issues must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Foot Disorder

For purposes of 38 U.S.C.A. § 1110, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In this regard, VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003).  The Federal Circuit has adopted the General Counsel's position. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Court has held on multiple occasions that lay statements by a Veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  However, in determining whether a condition preexisted service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered.  38 C.F.R. § 3.304(b).  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the Veteran's claim is one for service connection.  Wagner, 370 F.3d at 1096.

'[A]n increase in disability must consist of worsening of the enduring disability . . ..' Davis v. Principi, 276 F.3d 1341, 1244 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Aggravation requires an increase in the severity of the preexisting condition, as distinguished from the mere recurrence of manifestations or symptoms of the pre-service condition. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

'Clear and unmistakable evidence' is an 'onerous' evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be 'undebatable.' Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The Veteran's January 1997 service entrance examination documents that he had a diagnosis of pes planus, moderate, asymptomatic.  Thus, despite being determined acceptable, the record clearly establishes that the Veteran's pes planus preexisted service.  

The Board therefore finds that the presumption of soundness is not for application in this case.  See 38 U.S.C. § 1111.  The question remains, however, as to whether there is a relationship between the Veteran's current pes planus and his active service.  

The Board acknowledges that the Veteran experienced in-service foot pain and was treated in service on numerous occasions for plantar fasciitis.  However, and crucially, the evidence does not indicate that the Veteran's pes planus underwent an increase in severity during his active service.  

The Veteran underwent a VA examination in March 2009.  The VA examiner determined that although the Veteran had painful feet, no pathology was found. 
He underwent an additional VA examination of his feet in November 2012.  He was diagnosed with pes planus.  The VA examiner indicated that the Veteran's disorder had clearly and unmistakable existed prior to service and was clearly and unmistakable not aggravated beyond its natural progression by an in-service injury, event, or illness.  The VA examiner rationalized that the Veteran's pes planus existed prior to service.  He noted that there was treatment of plantar fasciitis during active service and that the Veteran had a temporary exacerbation of his foot disorder resulting in plantar fasciitis, which had resolved completely.  The VA examiner stated that the current examination showed no evidence of plantar fasciitis or any other foot disorder, other than the preexisted pes planus.  There are no contradictory opinions of record.  While the Board requested an opinion whether it was at least as likely as not that the disorder in question was aggravated or permanently worsened by the Veteran's period of active service, and the examiner instead utilized the terminology applicable to aggravation when the presumption of soundness has not been rebutted, the Board finds that this does not require the remand of this matter for a further clarifying opinion.  More specifically, by concluding through an adequate rationale that the Veteran's pes planus was not clearly and unmistakably aggravated beyond its normal progression in service, the examiner actually reached this conclusion by applying a higher standard of proof that was required by the Board.

In addition to the medical evidence of record, the Board has considered the Veteran's assertions and testimony in adjudicating the claim for service connection for a bilateral foot disorder on appeal.  The Board does not doubt the sincerity of the Veteran's beliefs that his preexisting pes planus was aggravated by his military service.  The Board acknowledges that he is competent to report his observations, including foot pain, as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, however, the Veteran is not competent to provide testimony regarding whether his condition permanently worsened during service.  The Board therefore affords the statements less probative value than the opinions reached by the November 2012 VA examiner.

After weighing the statements of the Veteran against the remaining evidence of record in this case, the Board finds that his preexisting pes planus did not increase in severity in service and thereby was not aggravated by service.

Further, to the extent that the Veteran is claiming service connection for plantar fasciitis, the Board notes that there is no current diagnosis of plantar fasciitis.  Neither the March 2009 nor November 2012 VA examiners diagnosed plantar fasciitis. The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no evidence of plantar fasciitis during the period under appellate review.  The Court has held that there can be no valid claim without proof of a present disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The presence of a current disability is paramount. As such, any claim based on plantar fasciitis would be denied as a matter of law and provides no basis for granting the Veteran's service connection claim.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a bilateral foot disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).

Dermatological Disorder- Folliculitis

Although service treatment records do not confirm complaints of, or treatment for, a skin disorder, the Veteran complained of skin problems on his back and chin in an October 2008 VA Form 21-526 he initially submitted while still on active duty.   The Veteran reported at a March 2009 VA examination, four months following separation from service, that he continued to suffer from a skin rash involving his chin and back since service.  He reported the use of topical medication to treat it. An examination at that time revealed folliculitis on his upper back and chin.

The Board has considered a November 2012 VA opinion obtained to address the Veteran's claim.  The VA examiner opined that the Veteran's skin disorder, including folliculitis, was less likely than not related to service.  He rationalized that there was no evidence in the Veteran's service treatment records that showed treatment for this disorder.  However, the Board notes that this is factually incorrect. The claim that the Veteran initially filed in October 2008, while still on active duty, reflected complaints of skin problems.  The Board also notes that the Veteran is considered competent to report such symptoms as a skin rash that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.').  As the November 2012 VA opinion was based on incorrect information, no probative value is accorded to this opinion.

The Board acknowledges that no medical professional has established a relationship between this disorder and active duty.  However, given that the Board finds the Veteran's assertions credible to establish symptoms of folliculitis in service, and that they are the same that he currently experiences, the Board finds that service connection for folliculitis of the chin and upper back is warranted.

Acquired Pyschiatric Disorder

In terms of his present disability, the Veteran was diagnosed with an adjustment disorder at a March 2009 VA examination.  Various VA treatment records reflect diagnoses of depression and anxiety.  At a November 2012 VA examination the Veteran was diagnosed with a depressive disorder and dependent personality disorder.  

Service treatment records reflect that the Veteran was seen on various occasions in conjunction with a family advocacy problem.  A March 2004 treatment record noted that the Veteran was currently being seen by mental health.  In his March 2008 separation examination, a psychiatric disorder was not reported or diagnosed.  

Post-service treatment records first reflect complaints related to a psychiatric disorder in November 2008, right after separation from service.  The Veteran indicated in his claim for benefits that he suffered from recurring depression which began in service.  Significantly, the weight of the competent evidence of record shows that his currently-diagnosed depressive disorder was incurred in active service. 

The Board notes that a VA professional has proffered an opinion as to the etiology of the Veteran's acquired psychiatric disorder.  The November 2012 VA examiner opined that the Veteran's psychiatric disorder was less likely than not incurred in or caused by service.  Nevertheless she noted that the Veteran's current psychiatric disorder was a result of current psychosocial stressors, including long-standing marital strain and financial concerns.  The VA examiner noted that the Veteran had gotten married while in the military and had reported negative strain in the relationship prior to being married and prior to his deployment to Pakistan and Afghanistan.  The VA examiner indicated that the Veteran's current depressive symptoms are all a result of long-standing marital strain and current psychosocial stressors, such as financial concerns.  The Board parenthetically notes that documents in the claims file verify that the Veteran was married in September 2001, while he was on active duty.  Service treatment records reflect the Veteran was treated in the family advocacy office for spousal issues in October 2002, November 2002, December 2002, March 2003 and May 2003. 

Although the November 2012 VA examiner provides an essentially negative finding, the Board finds that her opinion, when read in a light most favorable to the Veteran, reflects that his current depressive disorder was caused in some part or to some degree by his marital issues which began in service.  The Board duly notes that the examiner also attributed the Veteran's depressive disorder to financial concerns. However, the fact remains that his in-service marital problems were found to be the trigger to the Veteran's depressive disorder, and that the depressive disorder has followed him since that time.  The occurrence of the post-service events does little to change the outcome of this decision.  See Mittleider v. West, 11 Vet. App. 181, 182 (the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so).

Therefore, based on the November 2012 VA examination opinion, the Board has determined that a grant of service connection for a depressive disorder is warranted.  

The Board additionally notes that the Veteran has been diagnosed with an adjustment disorder and anxiety during the appellate period.  There is no competent evidence relating these specific diagnoses to active service.  Moreover, the Veteran's depressive disorder will be evaluated under the General Rating Formula for Mental Disorders.  Any other acquired psychiatric disorder would be rated under the same formula.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2012).  The United States Court of Appeals for the Federal Circuit has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  If the manifestations of two mental disabilities are the same, a separate evaluation was not warranted.  Id.  Thus, while not controlling the outcome of the appeal, it is noteworthy that establishing service connection for an adjustment disorder or anxiety, or any other acquired psychiatric disorder other than a depressive disorder would not result in any additional compensation.

The Board notes that the November 2012 VA examination additionally diagnosed the Veteran with a dependent personality disorder.  For purposes of Veterans' benefits, personality disorders are considered congenital or developmental defects and are therefore not considered 'diseases or injuries' under the applicable legislation.  38 C.F.R. § 4.9. As such, personality disorders do not constitute a disability for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127.  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection may be granted, in limited circumstances, for a resultant disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In this case, the November 2012 VA examiner diagnosed the Veteran with a personality disorder but rendered an opinion that the Veteran's personality traits are at least as likely as not a natural progression of symptoms he had prior to entering service.  As such, service connection for a personality disorder is not warranted. 



ORDER

Service connection for a disorder of the bilateral hands, to include as the result of an undiagnosed illness, is denied.

Service connection for a disorder of the right elbow, to include as the result of an undiagnosed illness, is denied.

Service connection for a disorder of the left elbow, to include as the result of an undiagnosed illness, is denied.

Service connection for a disorder of the right hip, to include as the result of an undiagnosed illness, is denied.

Service connection for a disorder of the left hip, to include as the result of an undiagnosed illness, is denied.

Service connection for a disorder of the right knee, to include degenerative joint disease claimed as the result of an undiagnosed illness, is denied.

Service connection for a disorder of the left knee, to include degenerative joint disease claimed as the result of an undiagnosed illness, is denied.

Service connection for a disorder of the bilateral feet, to include pes planus and plantar fasciitis, is denied.








(CONTINUED ON NEXT PAGE)
Service connection for a dermatological disorder, to include folliculitis, is granted.

Service connection for a psychiatric disorder, to include a depressive disorder, is granted. 




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


